      Case: 3:19-cv-00287-SA-RP Doc #: 47 Filed: 07/01/20 1 of 1 PageID #: 849




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

CITY OF HOLLY SPRINGS                                                                 PLAINTIFF

V.                                                     CIVIL ACTION NO. 3:19-CV-287-SA-RP

PURDUE PHARMA L.P. et al                                                          DEFENDANTS

                                ORDER DISMISSING ACTION

       The Court was advised per the Plaintiff’s Notice of Voluntary Dismissal [46] that the

Plaintiff intends to dismiss its Complaint against all defendants pursuant to Rule 41 of the Federal

Rules of Civil Procedure. As such, there is no need for the case to remain on the Court’s schedule.

       IT IS ORDERED that this action be DISMISSED without prejudice. This case is CLOSED.

       This the 1st day of July, 2020.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
